Citation Nr: 0816189	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-40 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Bennett H. Webb, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of service connection for a brain tumor is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A February 2001 rating decision denied service connection 
for a brain tumor, finding that the tumor was not incurred in 
or caused by the veteran's active service; notice of this 
decision was issued on February 16, 2001; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the February 2001 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision to deny service 
connection for a brain tumor became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's February 2001 rating 
decision is new and material, and the claim for service 
connection for a brain tumor is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a February 2001 rating decision, the RO 
denied the veteran's claim for service connection for a brain 
tumor on the basis that there was no evidence that the tumor 
was incurred in or caused by the veteran's active service.  
Notice of this decision was issued on February 16, 2001.  
Because the veteran did not submit a notice of disagreement 
with the February 2001 rating decision within one year of 
issuance of notice of the decision, the February 2001 
decision denying service connection for a brain tumor became 
"final" under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. 
§ 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the February 2001 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed February 2001 rating 
decision is new and relates to the question of causation.  
The veteran has submitted various lay statements contending 
that she was exposed to both radio waves and ionizing 
radiation during her active service, as well as medical 
articles related to the connection between radiation and 
meningiomas.  The veteran has also submitted a private 
physician statement, dated in October 2003, in which the 
physician opines that he strongly believes the veteran's 
brain tumor was caused by her in-service radio wave exposure.  
The Board finds that this evidence raises a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claim for service connection for a brain tumor, and 
the claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a). 



ORDER

New and material evidence has been received, and the claim 
for service connection for a brain tumor is reopened.


REMAND

The veteran contends that her brain tumor, diagnosed as a 
benign intraventricular meningioma, was caused by in-service 
exposure to ionizing radiation during a training exercise, or 
by excessive in-service exposure to radio waves.  

The veteran underwent surgery in July 1999 to remove the 
brain tumor.  The veteran contends that she has suffered from 
dizziness and loss of short-term memory following this 
procedure.

The Board initially notes that a review of the evidence does 
not suggest that a brain tumor was present in service.  The 
veteran's service medical records are negative for any 
complaints of unexplained dizziness or headaches.  While the 
veteran did complain of headaches in February 1980, she 
blamed them on skipped meals.  

Additionally, although a brain tumor is considered one of the 
radiogenic diseases subject to presumptive service connection 
for radiation-exposed veterans under 
38 C.F.R. § 3.311(b)(2)(xx) (2007), the preponderance of the 
evidence of record indicates that the veteran was not exposed 
to ionizing radiation in service.  Despite the veteran's 
contentions that she participated in a radiation training 
exercise at Camp Humphreys in South Korea, the U.S. Army 
Radiation Dosimetry Branch researched the files and was 
unable to locate any records indicating that the veteran was 
exposed to radiation.  Therefore, the veteran's contention 
that her brain tumor was caused by in-service exposure to 
ionizing radiation is not credible.

The veteran also contends that her brain tumor was caused by 
excessive exposure to radio waves during her active duty 
service as a field radio repairer.  In support of this 
contention, the veteran has submitted a letter from her 
private physician, dated October 2003, in which the physician 
states that it is a "well-documented fact" that radio wave 
exposure may cause brain damage.  The physician concludes 
that he "seriously" believes that the veteran's exposure to 
radio waves in service caused her brain tumor.  The physician 
based this conclusion on the veteran's reported history of 
radio wave exposure and the fact that the veteran's twin 
sister did not have such a tumor.  

The physician did not review the veteran's claims folder and 
based his opinion on research indicating the possibility of a 
link between radio wave exposure and brain tumors.  
Therefore, while this private physician statement provides a 
medical nexus opinion, this opinion alone is not sufficient 
to establish service connection.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence that the 
veteran has had surgery to remove a brain tumor; (2) the 
veteran's service personnel records reveal that the veteran 
was a field radio repairer and exposed to radio waves; and 
(3) the evidence, including the October 2003 private 
physician opinion, indicates that the claimed disability may 
be associated with the in-service radio wave exposure.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate 
specialist.  Ask the examiner to review 
the claims file in conjunction with the 
examination, particularly the October 
2003 private physician statement, and 
to make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's brain 
disorder was caused by in-service 
exposure to radio waves, or is 
otherwise related to the veteran's 
active service.

2.  Thereafter, readjudicate the claim 
of service connection for a brain 
tumor.  If the determination remains 
unfavorable to the veteran, the AMC 
must issue a Supplemental Statement of 
the Case and provide the veteran and 
her representative a reasonable period 
of time in which to respond before this 
case is returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


